         Case 1:21-cr-00092-AJN Document 48 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/23/2021

United States of America,


               –v–                                                             21-cr-92 (AJN)

                                                                                    ORDER
Julia Greenberg,

                       Defendant.



ALISON J. NATHAN, District Judge:

       Consistent with the Court’s oral order during the conference held today, March 23, 2021,

it is ORDERED that Ms. Greenberg’s release conditions are modified as follows:

   1. Ms. Greenberg shall execute an unsecured bond in the amount of $200,000 co-signed by
      two financially responsible individuals with moral suasion by March 30, 2021.
   2. Ms. Greenberg shall inform all current and future immigration clients of the charges
      pending against her, shall obtain informed consent before any continued representation,
      and shall not represent clients in interviews with immigration officers.
   3. Ms. Greenberg shall not be subject to GPS location monitoring.
   4. Ms. Greenberg’s travel shall be restricted to the Southern District of New York, the
      Eastern District of New York, and the District of New Jersey.
   5. All other release conditions currently in effect shall continue as imposed.


       SO ORDERED.


Dated: March 23, 2021                            __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
